Citation Nr: 0307798	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  00-18 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

[The issue of service connection for the cause of the 
veteran's death on de novo review will be addressed in a 
later Board decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from September 1944 to January 1946.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In October 2002, the appellant testified at a personal 
hearing before the undersigned.  A copy of the transcript of 
that hearing is of record.

[The Board is undertaking additional development on the issue 
of entitlement to service connection for the cause of the 
veteran's death on de novo review pursuant to the provisions 
of 38 C.F.R. § 19.9(a)(2).  When it is completed, the Board 
will provide notice of the development as required by 
38 C.F.R. § 20.903.  After giving notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing this issue.]


FINDINGS OF FACT

1.  In a January 1999 rating decision the RO denied reopening 
a claim for service connection for the cause of the veteran's 
death on the basis that evidence submitted did not show the 
cause of his death was related to service or to a service-
connected disability; the appellant was notified of, and did 
not appeal, that decision.  

2.  Competent evidence added to the record since the January 
1999 decision tends to show that the cause of the veteran's 
death was, in part, due to his service-connected residuals of 
rheumatic fever and neurocirculatory asthenia; this evidence 
bears directly and substantially upon the matter at hand, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim 
of entitlement to service connection for the cause of the 
veteran's death may be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The duty to assist provisions of 
the VCAA do not apply until a previously denied claim has 
been reopened.  38 U.S.C.A. § 5103A(f).  Regulations 
implementing the VCAA also include a new definition of new 
and material evidence.  However, that provision applies only 
to claims to reopen filed on or after August 29, 2001.  
Hence, it does not apply in the instant case.

In the June 2000 rating decision and August 2000 statement of 
the case the RO notified the appellant and her accredited 
representative of the evidence necessary to substantiate her 
claim with identification of the parties responsible for 
obtaining pertinent evidence.  As the appellant has been kept 
apprised of what she must show to prevail in her claim, what 
information and evidence she is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The duty to notify provisions of the VCAA are fulfilled.  The 
appellant is not prejudiced by the Board's review of the case 
based on the current record. 

New and Material Evidence Claim

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a);  See Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for 
petitions to reopen filed on or after August 29, 2001, and 
does not apply in the instant case.]

In a January 1999 rating decision the RO denied reopening the 
appellant's claim for service connection for the cause of the 
veteran's death.  She did not appeal that determination and 
it has become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The evidence of record in January 1999 included medical 
evidence demonstrating the veteran was treated for rheumatic 
fever during active service.  VA records show he was service 
connected for residuals of rheumatic fever and 
neurocirculatory asthenia.  In March 1990 the Board denied 
service connection for arteriosclerotic heart disease.  The 
veteran's original death certificate shows he died in May 
1994 as a result of respiratory failure due to interstitial 
lung disease.  In an April 1997 statement Dr. C.G.B. noted 
that based upon a revised history of events prior to the 
veteran's death provided by the appellant, the circumstances 
of his death were more suggestive of cardiac rather than 
respiratory failure.  An amended death certificate signed by 
Dr. C.G.B. in July 1997 indicates the veteran died as a 
result of ischemic heart disease due to interstitial lung 
disease and cardiopulmonary arrest.  The January 1999 rating 
decision denied reopening service connection for the cause of 
the veteran's death on the basis that evidence submitted did 
not show the cause of his death was related to service or to 
a service-connected disability.

Evidence submitted since the January 1999 rating decision 
includes an August 1999 opinion from Dr. C.G.B. summarizing 
the veteran's medical problems and stating that his death had 
been the result of "a combination of many medical problems 
and certainly could have been partially attributed to his 
previous history of rheumatoid fever."  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision includes new evidence which bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  As the evidence 
includes a medical opinion relating the veteran's death to a 
service-connected disability which was not of record at the 
time of the last final decision, the Board finds it is "new 
and material" and the claim must be reopened.





ORDER

The appeal to reopen a claim of service connection for the 
cause of the veteran's death is granted.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

